UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintififs)

Vv. Civil Action No. 3:19-cv-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s}
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES, COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

iF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

John Fiood who is Defendant
(Name of party you represent} (Plaintiff/Defendant)

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
LlYes [X}]No

2. Does the party have any parent corporations?

[ jY¥es [x]No

ifyes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other pubilcly held entity?

[ }Yes No

If yes, identify all such owners:

4. 1s there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes No

if yes, identify all such owners:

5. fs the party a trade association?
[_]Yes [<]No

if yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

Loan July 11, 2049

Ce / Signature} {Date)

 
